        Case 1:18-cv-01124-BAH Document 61-10 Filed 01/15/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                                 DISTRICT OF COLUMBIA


HELEN KRUKAS, ANDREA KUSHIM, and
GEORGIA LUKE, on behalf of themselves and           Civil Action No.: 1:18-cv-01124-BAH
all others similarly situated,
                                                    Chief Judge Beryl A. Howell
                    Plaintiffs,

       v.

AARP, INC.; AARP SERVICES INC.; and
AARP INSURANCE PLAN,

                    Defendants.




                                     |PROPOSED| ORDER

       The Court GRANTS Plaintiffs’ Consent Motion for Leave to File Under Seal Plaintiffs’

Declaration in Support of Class Certification and Confidential Exhibits. The Clerk shall maintain

Plaintiffs’ declaration and exhibits contained in docket entry 59 under seal.


       IT IS SO ORDERED by this Court, this ______ day of ______________________.



                                                     ______________________________
                                                     Honorable Chief Judge Beryl A. Howell
